In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Chief of Police of the Town of Clarkstown dated September 26, 2000, which denied the petitioner benefits pursuant to General Municipal Law § 207-c, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Weiner, J.), dated July 22, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, there is a rational basis in the record for the determination of the respondent Chief of Police of the Town of Clarkstown (hereinafter the Chief) denying his request for General Municipal Law § 207-c benefits retroactive to February 4, 1997. Therefore, the determination of the Chief was not arbitrary or capricious (see Matter of Miele v Town of Clarkstown, 299 AD2d 362 [2002]). Moreover, the petitioner was not entitled to a due process hearing since his General Municipal Law § 207-c benefits were not revoked or terminated (cf. Matter of Gamma v Bloom, 274 AD2d 14 [2000]; Matter of Schenectady County Sheriff’s Benevolent Assn. v McEvoy, 124 AD2d 911 [1986]; Matter of Olivier v County of Rockland, 260 AD2d 482 [1999]).
The parties’ remaining contentions are without merit. Altman, J.P., Goldstein, Adams and Mastro, JJ., concur.